
	

113 HRES 622 IH: Expressing the sense of the House of Representatives regarding the national security interests of the United States and its allies and partners with respect to the Palestinian Authority.
U.S. House of Representatives
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 622
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2014
			Mr. Franks of Arizona (for himself, Mrs. Bachmann, Mr. Lamborn, Mr. Johnson of Ohio, Mr. King of Iowa, Mr. Collins of Georgia, Mr. Roe of Tennessee, Mr. Latta, Mr. Stockman, Mr. Pittenger, Mr. Posey, Mr. Barton, Mr. Neugebauer, Mr. Pitts, Mr. Gohmert, Mr. Barr, and Mr. Weber of Texas) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding the national security interests of
			 the United States and its allies and partners with respect to the
			 Palestinian Authority.
	
	
		Whereas Israel as a strategic partner and ally of the United States has made significant
			 breakthroughs in advancing peace with its neighbors as exemplified with
			 the Peace Treaties with Egypt and the Kingdom of Jordan, and demonstrated
			 its complete determination and willingness to fully establish peace with
			 the Palestinians;
		Whereas since the signing of the Oslo Accords in 1993, the United States has committed more than
			 $5,000,000,000 in bilateral assistance to the Palestinian Authority in the
			 hopes of encouraging a permanent peace treaty with the State of Israel;
		Whereas since 2007, the Gaza Strip has been ruled by the designated foreign terrorist organization,
			 Hamas, which has launched 10,000 rockets against Israel;
		Whereas the Palestinian Authority has administered Palestinians residing in the West Bank, Judea
			 and Samaria, with Fatah as the leading Palestinian political party and the
			 largest faction of the Palestinian Liberation Organization (PLO);
		Whereas President Barack Obama, then Senator, said in his speech on June 4, 2008, The long road to peace requires Palestinian partners committed to making the journey. We must
			 isolate Hamas unless and until they renounce terrorism, recognize Israel's
			 right to exist, and abide by past agreements. There is no room at the
			 negotiating table for terrorist organizations.;
		Whereas Palestinian Authority President Mahmoud Abbas has bypassed United States efforts to achieve
			 peace between the Palestinian Authority and Israel, and is engaged in—
			(1)formation of a unity government with Hamas and his own party, Fatah;
			(2)pursuing statehood unilaterally at the United Nations, including applications and memberships to
			 international institutions outside direct negotiations with Israel;
			(3)promoting anti-United States incitement, as well as, anti-Israel incitement, such as the BDS
			 (Boycott, Divestment, and Sanctions) movement against Israel; and
			(4)withholding reforms to advance religious freedom and recognition for all religions and ethnicities,
			 and reforms to open the political process through fair and responsible
			 elections, ensuring the freedom of speech, the press, and political
			 assembly;
			Whereas today the Palestinian Authority is characterized by rampant corruption, as a single-party
			 police organization ruled by Presidential degree, non-tolerance of
			 internal debate and criticism, masters of internal oppression,
			 anti-democracy and religious freedom, including the absence of national
			 elections following the expiration of the current presidential term in
			 January 2009, and therefore in the event of a creation of a Palestinian
			 state under the current Palestinian Authority it would be autocratic and
			 totalitarian;
		Whereas the Palestinian Authority's Law of the Prisoner mandates and authorizes the payment of
			 salaries and other forms of compensation to convicted terrorists or any
			 other recipient designated by a power of attorney, and the Ministry of
			 Prisoners and programs of such Ministry compensate and recognize convicted
			 terrorists in Israeli prisons and those of whom that have been released;
		Whereas the more carnage these terrorists inflict, the greater is their compensation;
		Whereas the Palestinian Authority’s highly advertised terrorist salary program incentivizes
			 killings and bombings against innocent civilians, which includes the
			 murder of at least 54 United States citizens since 1993 and more than 83
			 injured;
		Whereas no aid is permitted for a power-sharing Palestinian Authority government that includes
			 Hamas as a member, or that results from an agreement with Hamas and over
			 which Hamas exercises undue influence, unless the President certifies that the Palestinian Authority government, including all
			 ministers, has accepted the following two principles described in section
			 620K(b)(1) of the Foreign Assistance Act of 1961 (as added by section
			 2(b)(2) of the Palestinian Anti-Terrorism Act of 2006 (Public Law
			 109–446))—
			(1)recognition of the Jewish state of Israel’s right to exist; and
			(2)acceptance of previous Israeli-Palestinian agreements;
			Whereas annual appropriations legislation routinely contains conditions, limitations, and
			 restrictions on United States assistance to the Palestinian Authority,
			 including—
			(1)not permitting assistance for Hamas or a power-sharing government that includes Hamas as a member;
			(2)personnel located in Gaza;
			(3)if the Palestinian Authority government is Hamas-controlled; and
			(4)if the Palestinians obtain the same standing as member states or full membership as a member in the
			 United Nations or any specialized agency thereof, except the United
			 Nations Educational, Scientific, and Cultural Organization (UNESCO),
			 outside an agreement negotiated between Israelis and Palestinians; and
			Whereas Hamas and Fatah unification stands in contravention with United States laws: Now,
			 therefore, be it
	
		That—
			(1)the House of Representatives—
				(A)reaffirms United States law and annual appropriations legislation routinely containing conditions,
			 limitations, and restrictions on United States assistance and cooperation
			 to the Palestinian Authority;
				(B)reaffirms the United States commitment to a sustainable democratic framework for peace decided
			 through direct negotiations between Israeli and Palestinian leadership,
			 without the interference of Hamas, in keeping with United States
			 commitments to democracy, freedom, and the rights of peoples of all faiths
			 and religions; and
				(C)calls on the United States Department of State to work closely with European partners and allies to
			 support the simultaneous implementation of all necessary measures on
			 suspending multilateral assistance and security cooperation to the
			 Palestinian Authority; and
				(2)it is the sense of the House of Representatives that—
				(A)since Hamas and Fatah have unified, regardless of the unity government being made up of technocrats
			 from Hamas and Fatah, the Secretary of State should, if the unity
			 government is not dissolved, designate the Palestinian Authority and such
			 unity government as a foreign terrorist organization, and redesignate the
			 Palestinian Liberation Organization (PLO) as a foreign terrorist
			 organization; and
				(B)it is in the national security interests of the United States and its allies and partners that the
			 following objectives and conditions should be achieved with respect to the
			 Palestinian Authority, including—
					(i)the Palestinian Authority dissolving the unity government with Hamas, a long designated a foreign
			 terrorist organization, and for the Palestinian Authority to immediately
			 renounce violence, outlaw terrorist groups, and re-enter into bilateral
			 negotiations with the State of Israel;
					(ii)the Palestinian Authority formally and publically issuing recognition of the Jewish state of Israel’s right to exist and accepting previous Israeli-Palestinian agreements, and ending all anti-United States
			 incitement, as well as, anti-Israel incitement, such as the BDS (Boycott,
			 Divestment, and Sanctions) movement against Israel;
					(iii)repealing the Law of the Prisoner and abolishing the Ministry of Prisoners and programs of such
			 Ministry relating to compensation and recognition of convicted terrorists
			 and those of whom that have been released;
					(iv)rescinding the names and the naming of public institutions and civil projects, such as schools,
			 streets, sports teams, and children camps after convicted terrorist and
			 murders;
					(v)ending all efforts to circumvent the statehood process at the United Nations, including
			 applications and memberships to international institutions outside direct
			 negotiations with Israel;
					(vi)enacting reforms to advance religious freedom, and recognition for all religions and ethnicities,
			 ensuring the freedom of speech, the press, and political assembly, and
			 reforming to open the political process through fair and responsible
			 elections without any influence or participation by Hamas; and
					(vii)abiding by all United States laws on foreign assistance to the Palestinian Authority.
					
